Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of terminal disclaimer filed on 02/02/2021 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein based on the determination that the feature of the semimajor axis is equal to the feature of the semiminor axis, bypassing a shape conversion process that would convert the location data to converted location data.
	Prior art teaches a method of determining whether or not a subscriber is located within the vicinity
of a Home Zone defined by a geographical coordinate set. The method comprises receiving from a
mobile positioning system a shape specifying a location of the subscriber taking into account a degree of
uncertainty and scaling apparatus and method scales uncertainty criteria (horizontal and vertical accuracy
requirements) originally received from an end user before the uncertainty criteria is sent on to a wireless
terminal as requirements on the accuracy of location positioning performed by/for the wireless terminal.
	However, the prior art fails to teach the claimed limitation wherein based on the determination that the feature of the semimajor axis is equal to the feature of the semiminor axis, bypassing a shape conversion process that would convert the location data to converted location data. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1 and 10 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647